Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 11/30/2021 has been entered. Claim 21 was added new. Claims 1-21 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejections and double patenting rejections.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Sequin on 03/10/2022. 

The application has been amended as follows: 

In claim 13:

13. (CURRENTLY AMENDED) A rotor assembly for a gas turbine engine comprising:
a rotatable hub including a main body extending along a longitudinal axis and an array of annular flanges extending about an outer periphery of the main body;

an airfoil section extending from a root section;
wherein the airfoil section includes a metallic sheath that receives a composite core, the core includes a plurality of ligaments received in respective internal channels defined [[by]] in the thickness of a first skin of the sheath such that the ligaments are spaced apart in the root section with respect to the longitudinal axis;
wherein each one of the ligaments includes at least one interface portion in the root section, and each one of the ligaments includes at least one composite layer that loops around and tapers inwardly from the at least one interface portion such that opposed end portions of at least one composite layer are joined together along the airfoil section;
a plurality of retention pins, each one of the retention pins extending through the root section of a respective one of the airfoils and through the array of annular flanges to mechanically attach the root section to the hub;
an array of platforms mechanically attached to the hub and that abut against respective pairs of the airfoils radially outward of the retention pins; and
an array of composite shrouds extending outwardly from pressure and suction sides of the respective airfoil section at a position radially outward of the platforms.


Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1 contains allowable subject matter “the core includes first and second ligaments received in respective internal channels defined in a thickness of a first skin … wherein each 

In the closest prior art, Violette (U.S. Patent No. 5,129,787) discloses an airfoil for a gas turbine engine comprising: an airfoil section (10; figure 1) extending from a root section (40), the airfoil section extending between a leading edge and a trailing edge in a chordwise direction and extending between a tip portion and the root section in a radial direction (as shown; figure 1), and the airfoil section defining a pressure side and a suction side separated in a thickness direction (as shown; figure 1);  wherein the airfoil section includes a metallic sheath (shell halves 22 and 24 formed of titanium; column 5, lines 15-22) that receives a composite core (spar 30 made from composite materials; column 8, lines 50-53), and the core includes first and second ligaments received in respective internal channels defined by the sheath (first ligament defined by composite material portion for 52A within a channel formed by shells 22, 24 and the walls of 52C, second ligament defined by the composite material portion for 52C within a channel formed by shells 22, 24 and walls of 52A and 52B; figure 6) such that the first and second ligaments are spaced apart along the root section with respect to the chordwise direction (as shown; figure 5); wherein each one of the first and second ligaments includes at least one interface portion (59) in the root section (40), and the at least one interface portion of the first ligament and the at least one interface portion of the second ligament define respective sets of bores aligned to receive a retention pin (108; figure 4). And wherein each one of the first and second ligaments includes a plurality of composite layers that loop around the at least one interface portion (layers of unidirectional graphite fibers; column 2, lines 15-20). 
However, Violette’s internal channels are not defined in a thickness of a first skin of the sheath.
Weisse (U.S. Patent No. 10,371,165) is another prior art teaching a fan blade with composite material. Weisse teaches internal channels defined in a thickness of a first skin of a sheath (pockets 210, 212 defined by thickness of blade body 202 to receive composite rib 204; figure 4). However, Weisse’s ligaments, ribs 204 do not include a plurality of composite layers that loop around the at least one interface portion required in claim 1. Furthermore, Weisse’s channels are not configured to allow an interface portion at the root. Therefore, it would not have been obvious to modify Violette’s internal channels to incorporate Weisse’s internal channels to create the invention of claim 1 having “the core includes first and second ligaments received in respective internal channels defined in a thickness of a first skin … wherein each one of the first and second ligaments includes a plurality of composite layers that loop around the at least one interface portion” because Weisse’s channels are not configured to allow an interface portion at the root.
Similarly, Schwarz (U.S. Pre-Grant Publication No. 2013/0167555), Klinetob (U.S. Pre-Grant Publication No. 2016/0333710) teaches internal channels defined in a thickness of a skin of the sheath. However, these reference also do not teach internal channels configured to allow an interface portion in the root section including a plurality of composite layers that loop around the at least one interface portion.
No prior art of record sufficiently teaches the allowable subject matter “the core includes first and second ligaments received in respective internal channels defined in a thickness of a first skin … wherein each one of the first and second ligaments includes a plurality of composite layers that loop around the at least one interface portion”.

Claims 2-7 are allowed by virtue of their dependency on claim 1.

Claim 8 is also allowed because it contains “the core includes a plurality of ligaments received in respective internal channels defined in a thickness of a first skin … each one of the ligaments includes a composite layers that loop around the at least one interface portion” having similar scope as the allowable subject matter of claim 1. 

Claims 9-12 are allowed by virtue of their dependency on claim 8.

Claim 13 is also allowed because it contains “the core includes a plurality of ligaments received in respective internal channels defined in a thickness of a first skin … each one of the ligaments includes a composite layers that loops around the at least one interface portion” having similar scope as the allowable subject matter of claim 1. 

Claims 14-21 are also allowed by virtue of their dependency on claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745